Citation Nr: 1418678	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 2006, for the grant of service connection for tinnitus.  

2.  Entitlement to a disability evaluation in excess of 10 percent for hemorrhagic contusion of the eardrums with hearing loss.  


REPRESENTATION

Appellant represented by:	Mark B. Jones, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In a December 2007 rating decision, the RO granted service connection for tinnitus, and assigned a 10 percent disability evaluation, effective October 5, 2007.  In an October 2012 Hearing Officer Decision, the RO concluded that clear and unmistakable error was made in the December 2007 rating decision and assigned an effective date of October 5, 2006, for the grant of service connection for tinnitus.  The Veteran since has continued to appeal for an earlier effective date.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.  

The issue of entitlement to a disability evaluation in excess of 10 percent for hemorrhagic contusion of the eardrums with hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Tinnitus has been clinically documented in the Veteran's service treatment records since November 1972.  

2.  March 1976 and June 1999 liberalizing regulations amended the criteria for rating tinnitus.  

3.  On October 5, 2007, the RO received the Veteran's initial claim seeking service connection specifically for tinnitus.  


CONCLUSION OF LAW

An effective date earlier than October 5, 2006, for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.114, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

The Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD).  The Court has held that, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has been provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.  

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.  

The Merits of the Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

Similarly, an increase based on revised, liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) (regarding retroactive application of revised criteria).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable (no percent) disability rating.  See 38 C.F.R. § 4.84(b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma.  

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 41 Fed. Reg. 11291, 11298 (March 10, 1976). 

The March 1976 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent compensable rating for "persistent" tinnitus from acoustic trauma.  

Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999).  

The June 1999 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor. 

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2013); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law.  

Service treatment records note that in November 1972, the Veteran was exposed to a premature detonation or misfire of a five inch 38-caliber gun.  For several days thereafter, the Veteran complained of ringing in the ears and pain.  After discharge from service, the Veteran filed formal claims for service connection for a left elbow disability and hearing loss in January 1973.  At a May 1973 special ears, nose, and throat VA examination, the Veteran reported exposure to an explosion of a gun during his military service.  He attributed the ringing of his right ear to this incident, but claimed that the ringing had diminished in the past two months.  Upon examination of the ears, intermittent tinnitus was noted as being present.  He was diagnosed with deafness, not found.  In a June 1973 rating decision, the RO granted service connection for a hemorrhagic contusion of the eardrums with deafness by history, and assigned a noncompensable (0 percent) disability evaluation, effective January 10, 1973, the day following discharge from service.  

In June 1995, the Veteran filed an informal claim for increase for his service-connected hemorrhagic contusion of the eardrums with deafness.  He also reported that his hearing disability had worsened.  During an October 1995 VA audiological examination, the Veteran admitted to having a plugged sensation in his right ear, but denied having tinnitus.  The RO continued the noncompensable disability evaluation for his service-connected hemorrhagic contusion of the eardrums with deafness, as reflected in the December 1995 rating decision.  

In October 2007, the Veteran filed an informal claim for service connection for tinnitus.  VA outpatient treatment records dated April 2007 show the Veteran's complaints of an increase in tinnitus perception of the right ear.  In a December 2007 rating decision, the RO awarded service connection for tinnitus, and assigned a 10 percent disability evaluation, effective October 5, 2007, the date the RO received his claim.  

In May 2011, the Veteran's attorney filed an informal claim for clear and unmistakable error (CUE) in regards to the December 2007 rating decision, which granted service connection for tinnitus and assigned the 10 percent disability evaluation, effective October 5, 2007.  The Veteran's attorney explained that the Veteran complained of tinnitus during service after a gun explosion, the May 1973 VA examination also notes the Veteran's complaints of tinnitus, and at the October 1995 VA examination, the Veteran reported experiencing a plugged sensation in the right ear.  As such, the Veteran's attorney requested an earlier effective date of January 10, 1973, the day after his discharge from service, or in the alternative, October 10, 1995, the date of the VA examination, during which the Veteran complained of a plugged sensation in the right ear, for the grant of service connection for tinnitus.  

In an October 2012 hearing officer decision, the RO determined that clear and unmistakable error was made in the December 2007 rating decision and assigned an effective date of October 5, 2006, or one year prior to the date of receipt of his claim on October 5, 2007, for the grant of service connection for tinnitus.  The RO determined that the Veteran filed his service connection claim for tinnitus on October 5, 2007, which is more than one year after the effective dates of both liberalizing VA laws for tinnitus (March 1976 and June 1999).  Thus, pursuant to 38 C.F.R. § 3.114(a)(3), the RO determined that the 10 percent rating for the service-connected tinnitus was only authorized for a period of one year prior to the date of receipt of his claim or October 5, 2006.

Based on the evidence stated above, the Veteran clearly had tinnitus due to service on the effective dates of the liberalizing laws, March 10, 1976 and June 10, 1999, and continuously thereafter.  See 38 C.F.R. § 3.114(a).  However, the Veteran is not entitled to an effective date earlier than October 5, 2006, for the grant of service connection for tinnitus.  

Based on VA law, the Veteran is entitled to the assignment of a 10 percent rating for tinnitus one year before his October 5, 2007, tinnitus claim, and no earlier.  See 38 C.F.R. §§ 3.114(a)(3); 3.400(p).  This is the proper effective date the RO has assigned for the 10 percent rating for the service-connected tinnitus in accordance with the applicable regulations.  

The claims file does not contain any communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, compensation for tinnitus after the March 1976 and June 1999 liberalizing amendments for tinnitus, but prior to the current effective date of October 5, 2006.  38 C.F.R. §§ 3.1(p), 3.155(a).  The Veteran's attorney believes that a claim for service connection for tinnitus was raised in January 1973 when he complained of tinnitus in service and shortly thereafter, and also in October 1995, when he complained again at the VA examination.  The Board does not dispute that these statements were made regarding his tinnitus; however, they were made in connection with his claim relating to his service-connected hemorrhagic contusion of the eardrums with hearing loss.  Prior to October 5, 2007, there was no intent on the part of the Veteran to file a separate claim for service connection for tinnitus.  Additionally, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  

As noted, governing regulation provides that one year prior to the date of application is the earliest effective date allowed where an application for compensation is received more than one year after a liberalizing law becomes effective.  38 C.F.R. § 3.114.  Hence, the veteran is precluded from receiving an effective date prior to October 5, 2006, on the basis of either liberalizing law.  Id.  There is nothing in the record received prior to October 5, 2006, that may be construed as expressing a claim seeking service connection for tinnitus.  As no earlier claim seeking service connection was filed, there is no provision in the law or regulations authorizing an award of service connection for tinnitus prior to October 5, 2006.  38 C.F.R. §§ 3.114, 3.400.  The preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 5, 2006, and it must be denied.


ORDER

An effective date earlier than October 5, 2006, for the grant of service connection for tinnitus is denied.  


REMAND

A VA outpatient treatment record references audiograms dated April 2009, September 2009, and December 2009.  The VA audiograms are not contained in the claims folder or in the Veteran's virtual VA e-folder and should be associated with the file on remand.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the April 2009, September 2009, and December 2009 VA audiogram results with interpretation.  VA treatment notes state that the audiogram results are located under "tools, Audiogram Display."  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


